STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0621

VERSUS

CORNEILOUS A. WHEELER AUGUST 29, 2022

In Re: Corneilous A. Wheeler, applying for supervisory writs,
loth Judicial District Court, Parish of St. Mary, No.
15-196,007.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Clerk of Court of
St. Mary Parish reflects that on March 8, 2022, the district
court denied relator’s motion to reconsider the May 24, 2021
judgment denying his Motion to Correct an Illegal Sentence.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

asnl)

DEPUTY CLERK OF COURT
FOR THE COURT